Exhibit 10.3
 
 
INTELLECTUAL PROPERTY RIGHTS TRANSFER AGREEMENT


THIS INTELLECTUAL PROPERTY RIGHTS TRANSFER AGREEMENT (this “Agreement”) is made
and entered into as of this January 7, 2011 (the “Effective Date”), by and
between Nova Furniture (Dongguan) Co., Ltd, a company organized under the laws
of the People’s Republic of China (the “PRC”) (“Company” or “Licensee”) and
Yaming Wong (“Licensor”).


RECITALS


A.           Licensor owned the patents identified in Schedule A hereto (the
“Patents”), which are used in connection with the business of the Company.


B.           Licensor agreed to transfer to Licensee the Patents (the “Initial
Agreement”), whereby Licensor transferred the Patents to Licensee.


C.           Until the transfer of the Patents has been approved (the “Official
Approval”) by the State Intellectual Property Office of the PRC (“SIPO”), the
Licensee has user rights with respect to the Patents.


D.           Licensor and Licensee are entering into this Agreement to establish
the terms of the License (as defined in Section 1(a) hereof).


E.           Licensor desires the ownership of any and all patents, trademarks,
copyrights and trade secrets, know-how, plans, designs, any other intellectual
property or proprietary rights recognized in any country or jurisdiction
worldwide, including, without limitation, moral rights and similar rights
(collectively, the “Intellectual Property”) arising out of the past or future
businesses of the Company or any wholly owned subsidiary of the Company (each a
“Company Entity,” collectively the “Company Entities”) to be owned exclusively
by a Company Entity.


NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:


1.           Transfer of Patents


(a)           Transfer of Patents.  Licensor hereby transfers all of Licensor’s
rights, title and interests in and to the Patents, together with any and all of
the rights attached thereto, to the Licensee (“Transfer”) in exchange for good
and valuable consideration, the receipt of which is acknowledged hereby. The
Licensee and Licensor acknowledge that the Licensor has user rights to the
Patents until the Transfer of ownership receives Official Approval, at which
time the ownership shall be transferred to Licensor under the laws of the PRC.


(b)           Registration of the Transfer.  Licensor undertakes to register the
Transfer with the SIPO within a reasonable timeframe acceptable to Licensee.
Licensor further undertakes to execute any and all such further documents and
take any and all such further actions as may be required to complete the
aforesaid registration of the Transfer, with assistance as may be reasonably
requested from the Licensee.


2.           Grant of License


(a)           License to Use Intellectual Property.  Licensor hereby grants to
Licensee a license (the “License”), effective as of the date hereof, to the
world-wide, exclusive, royalty-free, sub-licenseable, assignable, and
irrevocable right to use, reproduce, distribute (through one or more tiers),
create derivative works of, publicly perform, publicly display, digitally
perform, make, and have, in any media now known or hereafter known, the Patents
and all other Intellectual Property, and all improvements, modifications and
enhancements made by Licensor or Company, and all derivative works thereof,
which may not be cancelled by the Licensor.


(b)           Registration of the License. Licensor undertakes to file the
License with the competent PRC government authorities for recordal pursuant to
the applicable PRC regulations. Licensor further undertakes to execute any and
all such further documents, and take any and all such further actions as may be
required, to complete the aforesaid filing of the License, with assistance as
may be reasonably requested from the Licensee.
 
 
1

--------------------------------------------------------------------------------

 

 
3.           Warranties.  Licensor shall maintain the registration of the
Patents and any other Intellectual Property required to be registered through
timely renewal and payment of annual fees where applicable until such time as
the ownership of the relevant Patents and Intellectual Property have been
effectively transferred to the Company pursuant to PRC laws.


4.           Future Intellectual Property.  Licensor agrees that all
Intellectual Property owned by it arising out of the past or future operations
of a Company Entity not transferred pursuant to this Agreement shall be owned
exclusively by a Company Entity and Licensor shall take all such steps necessary
to transfer the ownership of any such Intellectual Property not transferred
pursuant to Section 1(b) hereof. Until the transfer of all such Intellectual
Property receives Official Approval, such Company Entity shall have a License to
such Intellectual Property as set forth in Section 1(a) hereof.


5.           Limitation of Liability.


IN NO EVENT SHALL LICENSOR BE LIABLE WITH RESPECT TO ITS OBLIGATIONS HEREUNDER
OR OTHERWISE FOR INCIDENTAL, SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES (INCLUDING FOR LOST PROFITS, LOSS OF DATA, AND BUSINESS
OPPORTUNITY) SUFFERED BY LICENSEE OR ANY THIRD PARTY.


6.           Term and Termination. The term (“Term”) of this Agreement shall
commence upon the date hereof, and continue perpetually.


7.           General Provisions.


(a)           Notices.  All notices and demands hereunder shall be in writing
and shall be served by personal service or by mail at the address of the parties
set forth following their signatures (or at such different address as may be
designated by such party by written notice to the other party). All notices or
demands by mail shall be by certified or registered mail, return receipt
requested, or by nationally-recognized private express courier, and shall be
deemed complete upon receipt.


(b)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the substantive laws of the PRC, without regard to principles
of conflict of laws. Licensor and Licensee each agree that any dispute between
the parties arising from or in connection with this Agreement shall be submitted
to the China International Economic and Trade Arbitration Commission for
arbitration in accordance with its Arbitration Rules then in force. The
arbitration award shall be final and binding upon the parties. During the
arbitration period, except for any matters under arbitration, the parties shall
continue to perform this Agreement.


(c)           Force Majeure.  No party shall be responsible for delays or
failure of performance resulting from acts beyond the reasonable control of such
party. Such acts shall include, but not be limited to, acts of God, strikes,
walkouts, riots, acts of war, epidemics, failure of suppliers to perform,
governmental regulations, power failure(s), earthquakes, or other disasters.
Performance times shall be considered to be extended for a period of time
equivalent to the time lost because of such delay.


(d)           Headings.  The titles and headings of the various sections and
paragraphs in this Agreement are intended solely for convenience of reference
and are not intended for any other purpose whatsoever or to explain, modify, or
place any construction on any of the provisions of this Agreement.


(e)           All Amendments in Writing.  No supplement, modification, or
amendment of this Agreement shall be binding, unless executed in writing by a
duly authorized representative of each party to this Agreement.


(f)           No Waiver.  A failure of any party hereto to exercise any right
provided for herein shall not be deemed to be a waiver of any right hereunder.


(g)           Entire Agreement.  The parties have read this Agreement and agree
to be bound by its terms, and further agree that it, together with all Schedules
hereto (the terms of which are incorporated herein by this reference),
constitutes the complete and entire agreement of the parties and supersedes all
and merges all previous communications, oral or written, and all other
communications between them relating to the subject matter hereof. No
representations or statements of any kind made by any party hereto that are not
expressly stated herein shall be binding on such party. In case the parties
hereto execute such further documents pursuant to Sections 1 and 2 hereof and
there is any conflict or inconsistency between such other documents and this
Agreement, this Agreement shall prevail.
 
 
2

--------------------------------------------------------------------------------

 

 
(h)           Counterparts.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts and each of such
counterparts shall, for all purposes, constitute one agreement binding on all
parties, notwithstanding that all parties are not signatories to the same
counterpart. This Agreement may be executed and delivered via electronic
facsimile transmission with the same force and effect as if it were executed and
delivered by the parties simultaneously in the presence of one another.


(i)           Severability.  In the event that any provision of this Agreement
is held invalid by a court with jurisdiction over the parties, such provision
shall be deemed to be restated to be enforceable, in a manner which reflects, as
nearly as possible, the original intentions of the parties in accordance with
applicable law. The remainder of this Agreement shall remain in full force and
effect.


[Signature Page Follows]
 
 
3

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement by their duly authorized representatives as of the date set forth
above.


NOVA FURNITURE (DONGGUAN) CO., LTD.






By:
/s/ Yaming Wong
 
Name:
Yaming Wong
 
Title:
Chairman
 
Address:
Nange Industrial Village, Nanya Dao
Jiao, Dongguan, China
 







YAMING WONG






By:
/s/ Yaming Wong
 
Address:
c/o Nova Furniture (Dongguan) Co., Ltd.
FLAT A, 65/F, TOWER 1, SORRENTO, TST,
KOWLOON, HONG KONG
 

 
 
4

--------------------------------------------------------------------------------

 
 
No.
Patent Name
Cert. No.
Patent No.
Owner
Expiration Date
1
Sofa_SF-807
1069972
200830220703
Yaming Wong
12/01/2011
2
Sofa_SF-808
1059758
200830220708.3
Yaming Wong
12/01/2011
3
Sofa_SF-811
1071147
200830220706.4
Yaming Wong
12/01/2011
4
Sofa_SF-817
1070261
200830220704.5
Yaming Wong
12/01/2011
5
Sofa_SF-818
1070430
200830222047.8
Yaming Wong
12/15/2011
6
Sofa_SF-819
1070282
200830222048.2
Yaming Wong
12/15/2011
7
Sofa_SF-820
1108717
200830223623
Yaming Wong
12/30/2011
8
Sofa_SF-956
1280929
200930251385.9
Yaming Wong
10/23/2011
9
Sofa_SF-961
1356841
200930251341.6
Yaming Wong
10/23/2011
10
Sofa_SF-929
1280861
200930251290.7
Yaming Wong
10/23/2011
11
Sofa_SF-831
1280854
200930251278.6
Yaming Wong
11/23/2011
12
Sofa_SF-833
1280885
200930251329.5
Yaming Wong
10/23/2011
13
Sofa_SF-836
1356838
200930251327.6
Yaming Wong
10/23/2011
14
Sofa_SF-838
1356839
200930251330.8
Yaming Wong
10/23/2011
15
Sofa_SF-839
1363061
200930251328
Yaming Wong
10/23/2011
16
Sofa_SF-913
1363062
200930251337.1
Yaming Wong
10/23/2011
17
Sofa_SF-935
1356840
200930251338.4
Yaming Wong
10/23/2011
18
Sofa_SF-936
1280900
200930251350.5
Yaming Wong
10/23/2011
19
Sofa_SF-938
1280886
200930251331.2
Yaming Wong
10/23/2011
20
Sofa_SF-939
1280855
200930251279
Yaming Wong
10/23/2011
21
Sofa_SF-960
1280892
200930251340.1
Yaming Wong
10/23/2011
22
Chair_114
1280899
200930251349.2
Yaming Wong
10/23/2011
23
Sofa_SF-15
1280867
200930251307.9
Yaming Wong
10/23/2011
24
Chair_ST-13
1287123
200930251311.5
Yaming Wong
10/23/2011
25
Table_0758
1280926
200930251382.5
Yaming Wong
10/23/2011
26
Table_0762
1280917
200930251370.2
Yaming Wong
10/23/2011
27
Table_0742
1280853
200930251277.1
Yaming Wong
10/23/2011
28
Table_0726
1280856
200930251284.1
Yaming Wong
10/23/2011
29
Table_0703A
1280871
200930251313.4
Yaming Wong
10/23/2011
30
Table_0761
1280935
200930251441.9
Yaming Wong
10/23/2011
31
Table_7-209
1280934
200930251440.4
Yaming Wong
10/23/2011
32
Table_0751
1280864
200930251303
Yaming Wong
10/23/2011
33
Table_0757
1280863
200930251302.6
Yaming Wong
10/23/2011
34
Table_0763
1280873
200930251315.3
Yaming Wong
10/23/2011
35
Table_0764
1356842
200930251343.5
Yaming Wong
10/23/2011
36
Table_0718A
1280879
200930251321.9
Yaming Wong
10/23/2011
37
BarTable_HB-28
1280845
200930251258.9
Yaming Wong
10/23/2011
38
Chair_1001
1280846
200930251259.3
Yaming Wong
10/23/2011
39
Chair_996
1280890
200930251335
Yaming Wong
10/23/2011
40
Chair_995
1280889
200930251334.6
Yaming Wong
10/23/2011
41
Chair_116B
1280888
200930251333.1
Yaming Wong
10/23/2011
42
Chair_994
1280868
200930251308.3
Yaming Wong
10/23/2011
43
Chair_980
1280852
200930251276.7
Yaming Wong
10/23/2011
44
Chair_123
1280908
200930251360.9
Yaming Wong
10/23/2011
45
Chair_828B
1280880
200930251322.3
Yaming Wong
10/23/2011
46
BarChair_053
1280869
200930251309.8
Yaming Wong
10/23/2011
47
BarChair_066
1280847
200930251260.6
Yaming Wong
10/23/2011
48
Chair_MC-8101
1280930
200930251386.3
Yaming Wong
10/23/2011
49
CoffeeTable_CT-536
1280866
200930251306.4
Yaming Wong
10/23/2011
50
CoffeeTable_CT-336
1280865
200930251305.X
Yaming Wong
10/23/2011
51
CoffeeTable_CT-752
1280914
200930251366.6
Yaming Wong
10/23/2011
52
CoffeeTable_7-204A
1280907
200930251359.6
Yaming Wong
10/23/2011
53
CoffeeTable_WU25-03
1280916
200930251368.5
Yaming Wong
10/23/2011
54
CoffeeTable_CT-648A
1280872
200930251314.9
Yaming Wong
10/23/2011

 
 
A-1

--------------------------------------------------------------------------------

 
 
No.
Patent Name
Cert. No.
Patent No.
Owner
Expiration Date
55
CoffeeTable_CT-718
1280877
200930251319.1
Yaming Wong
10/23/2011
56
CoffeeTable_CT-764
1280894
200930251344.X
Yaming Wong
10/23/2011
57
CoffeeTable_7-204
1280884
200930251326.1
Yaming Wong
10/23/2011
58
CoffeeTable_CT-742
1280882
200930251324.2
Yaming Wong
10/23/2011
59
CoffeeTable_CT-753
1280891
200930251336.5
Yaming Wong
10/23/2011
60
Nightstand_WU25-05
1280915
200930251367
Yaming Wong
10/23/2011
61
Nightstand_CE-752
1280970
200930251310
Yaming Wong
10/23/2011
62
Shelf_WU23(1+2+3)
1280923
200930251379.3
Yaming Wong
10/23/2011
63
TVstand_WU25-02
1280902
200930251352.4
Yaming Wong
10/23/2011
64
TVstand_7-202
1280862
200930251291.1
Yaming Wong
10/23/2011
65
TVstand_WU25-02B
1280912
200930251364.7
Yaming Wong
10/23/2011
66
TVstand_K-753
1280928
200930251384.4
Yaming Wong
10/23/2011
67
TVstand_K-718
1280876
200930251318.7
Yaming Wong
10/23/2011
68
TVstand_K-399
1280896
200930251346.9
Yaming Wong
10/23/2011
69
TVstand_WU250-02R
1280910
200930251362.8
Yaming Wong
10/23/2011
70
TVstand_WU05-02L
1280909
200930251361.3
Yaming Wong
10/23/2011
71
TVstand_K-764
1280895
200930251345.4
Yaming Wong
10/23/2011
72
TVstand_TV-36C
1280898
200930251348.8
Yaming Wong
10/23/2011
73
Tvstand_WU25-02A
1280906
200930251358.1
Yaming Wong
10/23/2011
74
JewelryStorage_WU25-11A
1280905
200930251357.7
Yaming Wong
10/23/2011
75
Cupboard_W-719BF
1280897
200930251347.3
Yaming Wong
10/23/2011
76
Cupboard_WU25-11
1280931
200930251387.8
Yaming Wong
10/23/2011
77
JewelryStorage_W-738
1280911
200930251363.2
Yaming Wong
10/23/2011
78
JewelryStorage_WU25-07
1280903
200930251353.9
Yaming Wong
10/23/2011
79
JewelryStorage_W-753
1280927
200930251383.X
Yaming Wong
10/23/2011
80
Divider_M-8419
1280881
200930251323.8
Yaming Wong
10/23/2011
81
DividerShelf_WU23-5
1280924
200930251380.6
Yaming Wong
10/23/2011
82
DividerShelf_W25-01R
1280922
200930251378.9
Yaming Wong
10/23/2011
83
DividerShelf_W-174H
1280858
200930251287.5
Yaming Wong
10/23/2011
84
Dresser_W25-18
1280936
200930251442.3
Yaming Wong
10/23/2011
85
Nightstand_7-217
1280913
200930251365.1
Yaming Wong
10/23/2011
86
Dresser_WU25-19
1280920
200930251375.5
Yaming Wong
10/23/2011
87
Sideboard_W23-4
1280925
200930251381
Yaming Wong
10/23/2011
88
Sideboard_W-400
1280859
200930251288.X
Yaming Wong
10/23/2011
89
Sideboard_7-208
1280857
200930251286
Yaming Wong
10/23/2011
90
Sideboard_WU25-08
1280918
200930251371.7
Yaming Wong
10/23/2011
91
Sideboard_WU04-7H
1283887
200930251304.5
Yaming Wong
10/23/2011
92
Sideboard_W-752
1280844
200930251257.4
Yaming Wong
10/23/2011
93
Sideboard_W-718
1280878
200930251320.4
Yaming Wong
10/23/2011
94
Sideboard_W-764
1280893
200930251342
Yaming Wong
10/23/2011
95
Sideboard_W-742
1280883
200930251325.7
Yaming Wong
10/23/2011
96
LiquorCabinet_HB-399
1280860
200930251289.4
Yaming Wong
10/23/2011
97
LiquorCabinet_6-213
1280937
200930251443.8
Yaming Wong
10/23/2011
98
LiquorCabinet_W25-13R
1280921
200930251377.4
Yaming Wong
10/23/2011
99
LiquorCabinet_WU25-13A
1280904
200930251374
Yaming Wong
10/23/2011
100
LiquorCabinet_WU25-13
1280919
200930251356.2
Yaming Wong
10/23/2011
101
LiquorCabinet_HB-742A
1280851
200930251275.2
Yaming Wong
10/23/2011
102
LiquorCabinet_HB-753
1280887
200930251332.7
Yaming Wong
10/23/2011
103
ShoeShelf_6-206
1359912
200930251285.6
Yaming Wong
10/23/2011
104
ShoeShelf_W-742B
1280874
200930251316.8
Yaming Wong
10/23/2011
105
ShoeShelf_WU25-06
1280901
200930251351.X
Yaming Wong
10/23/2011
106
ShoeShelf_W-718A
1280875
200930251317.2
Yaming Wong
10/23/2011



 
A-2

--------------------------------------------------------------------------------

 